969, 102 P.3d at 576. Additionally, a district court may not summarily
                 deny a motion for new counsel when the motion is made considerably in
                 advance of trial. Id. at 968, 102 P.3d at 576. When reviewing a denial of a
                 motion to substitute counsel, we consider: "(1) the extent of the conflict; (2)
                 the adequacy of the inquiry; and (3) the timeliness of the motion."          Id.
                 (internal quotation marks omitted). A defendant "may not, as a matter of
                 law, create a conflict requiring substitution of appointed counsel." Id. at
                 971, 102 P.3d at 578.
                             Lowe began requesting new counsel as soon as the public
                 defender's office was re-appointed following retained counsel's withdrawal
                 due to a breakdown in the attorney-client relationship. Initially, Lowe
                 indicated he wanted to represent himself, and the district court scheduled
                 the matter for a canvass pursuant to Faretta v. California, 422 U.S. 806,
                 835 (1975). Upon further inquiry, Lowe stated that he would retain
                 counsel if he was out of custody but would represent himself if he
                 remained incarcerated pending trial. The district court appointed the
                 public defender's office for the limited purpose of representing Lowe on a
                 motion to increase his bail, but Lowe alleged that he had a conflict of
                 interest with the public defender (PD1) who appeared on his behalf at the
                 preliminary hearing. After hearing from Lowe on the alleged conflict of
                 interest, the district court determined that there was no conflict of interest
                 but that Lowe was merely dissatisfied with PD1. At the next hearing,
                 Lowe alleged a conflict of interest with the public defender (PD2)
                 appearing on his behalf, simply stating he knew counsel from a club. By
                 the next court date, a different public defender (PD3) appeared for the
                 motion to increase bail, which the district court granted. Lowe again
                 indicated that, because he would remain in jail, he wanted to represent

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                himself. The district court conducted the Faretta canvass and deemed
                Lowe competent to represent himself. After the district court appointed
                the public defender's office to act as standby counsel, Lowe stated, "I want
                a Public Defender. Give me a Public Defender."
                             When Lowe started leaving messages for PD2 that he was
                going to file documents against her with the State Bar and this court and
                accusing her of colluding with the State in order to convict him, PD2
                sought to withdraw on behalf of the entire office. The district court
                determined that it was Lowe's behavior creating the problem and that
                there was a conflict with PD2 but not with the entire office. Lowe
                subsequently made numerous motions to dismiss PD3, beginning months
                prior to trial and continuing until the day of opening argument. For each
                motion, it appears from the record that the district court inquired into
                Lowe's reasons for the withdrawal, allowed counsel a chance to respond to
                the allegations, and ultimately denied the motions. At one juncture, the
                district court noted that Lowe continually filed motions with bare
                allegations unsupported by any facts; however, Lowe was still afforded an
                opportunity to make a record of his allegations that PD3 had not visited
                him, investigated, filed any motions, or issued subpoenas, and refused to
                file a writ petition.
                             Having considered the relevant factors, we conclude that the
                district court did not abuse its discretion in denying Lowe's motions to
                dismiss counsel and appoint alternate counsel.     See Young, 120 Nev. at
                970, 102 P.3d at 577 (considering, among other factors, whether defendant
                filed his motions for dilatory tactics or bad faith interference with the
                administration of justice). Additionally, it does not appear from the record
                that there was a complete collapse in the attorney-client relationship, as

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                    Lowe was able to discuss discovery and potential witnesses with PD3 in
                    preparation for trial.
                                 Second, Lowe contends that the district court abused its
                    discretion by allowing the State's domestic violence expert to testify at
                    trial. Lowe argues that the testimony did not assist the jury, was more
                    prejudicial than probative, vouched for witnesses, and was in violation of
                    NRS 48.061(2), which states that "[e]xpert testimony concerning the effect
                    of domestic violence may not be offered against a defendant . . . to prove
                    the occurrence of an act which forms the basis of a criminal charge against
                    the defendant."
                                At trial, the witness testified consistently with the State's
                    pretrial notice as an expert on power and control dynamics, victim
                    behavior in domestic violence relationships, and generally the cycle of
                    abuse. The testimony was based upon the witness's specialized knowledge
                    of, and extensive work with, victims and perpetrators of domestic abuse
                    and was relevant to explain to a layperson why a victim of abuse might
                    maintain contact or remain in a relationship with an abuser, recant a
                    report of abuse, or minimize the abusive behavior. The witness testified
                    that she had never met Lowe or the victim, and she was not asked about,
                    nor did she offer, an opinion of other witnesses' credibility or Lowe's guilt.
                    The witness did not testify to matters precluded by NRS 48.061(2) or to
                    prior bad acts, the testimony was highly probative, and the probative
                    value was not substantially outweighed by unfair prejudice. As to Lowe's
                    argument that the witness's testimony was not the product of reliable
                    methodology, we have held that the factors enumerated in Hallmark v.
                    Eldridge, 124 Nev. 492, 500-01, 189 P.3d 646, 651-52 (2008), "may be
                    afforded varying weights and may not apply equally in every case" and

SUPREME COURT
        OF
     NEVADA
                                                           4
(01 1947A    (e9.
                 that lilt is up to the district court judge to make the determination
                 regarding the varying factors," Higgs v. State, 126 Nev. 1, 20, 222 P.3d
                 648, 660 (2010). We conclude that the district court did not abuse its
                 discretion by allowing the testimony of the State's expert witness on
                 domestic violence. See Perez v. State, 129 Nev.    ,   , 313 P.3d 862, 866-
                 70 (2013).
                              Third, Lowe contends that the prosecutor committed
                 numerous instances of misconduct by repeatedly arguing that the victim
                 was a liar. Lowe failed to object to these comments, and we review for
                 plain error. NRS 178.602; Rose v. State, 123 Nev. 194, 208-09, 163 P.3d
                 408, 418 (2007). It is improper to characterize a witness as a liar or a
                 witness's testimony as a lie, but to represent to the jury that testimony
                 might be incredible or to demonstrate through inferences that a witness's
                 testimony is palpably untrue is within the confines of proper argument.
                 Ross v. State, 106 Nev. 924, 927, 803 P.2d 1104, 1106 (1990). During
                 closing and rebuttal arguments, the prosecutor outlined the
                 inconsistencies between the victim's statements the night of the incident
                 and her subsequent preliminary hearing and trial testimony, in which she
                 claimed not to remember anything because of drug abuse. The prosecutor
                 argued that the victim was lying and referenced evidence presented at
                 trial to support this argument. While we have held that "reasonable
                 latitude should be given to the prosecutor to argue the credibility of the
                 witness—even if this means occasionally stating in argument that a
                 witness is lying," in this case, the prosecutor repeatedly argued that the
                 victim was a liar and that was in error. Rowland v. State, 118 Nev. 31, 39,
                 39 P.3d 114, 119 (2002). However, we conclude that the prosecutor's
                 argument does not amount to plain error as Lowe has not shown that the

SUPREME COURT
        OF
     NEVADA
                                                      5
10) 1947A    0
                 argument prejudiced him or affected his substantial rights.         See NRS
                 178.602; Rose, 123 Nev. at 208-09, 163 P.3d at 418.
                             Fourth, Lowe contends that cumulative error requires reversal
                 of his convictions. Because Lowe demonstrates only one error, we
                 conclude that he is not entitled to relief on this claim. See United Sates v.
                 Sager, 227 F.3d 1138, 1149 (9th Cir. 2000) ("One error is not cumulative
                 error.").
                             Having considered Lowe's contentions and concluded that no
                 relief is warranted, we
                             ORDER the judgment of conviction AFFIRMED.


                                                               Att.,                 J.
                                                     Pickering
                                                      4:24
                                                       M:Lar.„ ./

                                                                                     J.
                                                     Pgfl


                                                                                     J.
                                                     Saitta


                 cc: Hon. David B. Barker, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    a